 



Exhibit 10.39
Form of Restricted Stock Unit Standard Terms and Conditions
THE ADVISORY BOARD COMPANY
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS
These Standard Terms and Conditions apply to any Award of restricted stock units
granted to an employee of the Company under The Advisory Board Company 2005
Stock Incentive Plan (the “Plan”), which are evidenced by a RSU Agreement or an
action of the Administrator that specifically refers to these Standard Terms and
Conditions.

  1   TERMS OF RESTRICTED STOCK UNITS         THE ADVISORY BOARD COMPANY, a
Delaware corporation (the “Company”), has granted to the Participant named in
the Restricted Stock Unit Agreement provided to said Participant herewith (the
“RSU Agreement”) an award of a number of restricted stock units (the “Award”)
specified in the RSU Agreement. Each restricted stock unit represents the right
to receive one share of the Company’s Common Stock, $0.01 par value per share
(the “Common Stock”), upon the terms and subject to the conditions set forth in
the RSU Agreement, these Standard Terms and Conditions, and the Plan, each as
amended from time to time. For purposes of these Standard Terms and Conditions
and the RSU Agreement, any reference to the Company shall, unless the context
requires otherwise, include a reference to any Subsidiary, as such term is
defined in the Plan.     2   VESTING OF RESTRICTED STOCK UNITS         The Award
shall not be vested as of the Grant Date set forth in the RSU Agreement and
shall be forfeitable unless and until otherwise vested pursuant to the terms of
the RSU Agreement and these Standard Terms and Conditions. After the Grant Date,
subject to termination or acceleration as provided in these Standard Terms and
Conditions and the Plan, the Award shall become vested as described in the RSU
Agreement with respect to that number of restricted stock units as set forth in
the RSU Agreement; provided that (except as set forth in Section 5 below) the
Participant does not experience a Termination of employment (as defined in the
Plan). Each date on which restricted stock units subject to the Award vest is
referred to herein as a “Vesting Date.” Notwithstanding anything herein or in
the RSU Agreement to the contrary, if a Vesting Date is not a business day, the
applicable portion of the Award shall vest on the next following business day.
Restricted stock units granted under the Award that have vested and are no
longer subject to forfeiture are referred to herein as “Vested Units.”
Restricted stock units granted under the Award that are not vested and remain
subject to forfeiture are referred to herein as “Unvested Units.” The vesting
period of an Award shall be suspended by the Administrator during any period in
which the Participant is on an approved leave of absence.     3   SETTLEMENT OF
RESTRICTED STOCK UNITS         Each Vested Unit will be settled by the delivery
of one share of Common Stock or cash in an amount equivalent to the value of one
share of Common Stock (or any combination of cash and Common Stock as may be
determined in the sole discretion of the Administrator), subject to adjustment
under Section 12 of the Plan, to the Participant or, in the event of the
Participant’s death, to the Participant’s estate, heir or beneficiary, following
the applicable Vesting Date; provided that the Participant has satisfied all of
the tax withholding obligations described in Section 7 below, and that the
Participant has completed, signed and returned any documents and taken any
additional action that the Company deems appropriate to enable it to accomplish
the delivery of the shares of Common Stock and/or cash. The issuance of any
shares of Common Stock hereunder may be effected by the issuance of a stock
certificate, recording shares on the stock records of the Company or by
crediting shares in an account established on the Participant’s behalf with a
brokerage firm or other custodian, in each case as determined by the Company.
Fractional shares will not be issued pursuant to the Award.        
Notwithstanding the above, (i) for administrative or other reasons, the Company
may from time to time temporarily suspend the issuance of shares of Common Stock
in respect of Vested Units, (ii) the Company shall not be obligated to deliver
any shares of the Common Stock during any period when the Company determines
that the delivery of shares hereunder would violate any federal, state or other
applicable laws, (iii) the Company may issue shares of Common Stock hereunder
subject to any restrictive legends that, as determined by the Company’s counsel,
are necessary to comply with securities or other regulatory requirements, and
(iv) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters.

 



--------------------------------------------------------------------------------



 



  4   RIGHTS AS STOCKHOLDER         Prior to any issuance of shares of Common
Stock in settlement of the Award, no shares of Common Stock will be reserved or
earmarked for the Participant or the Participant’s account nor shall the
Participant have any of the rights of a stockholder with respect to such shares.
The Participant will not be entitled to any privileges of ownership of the
shares of Common Stock (including, without limitation, any voting or dividend
rights) underlying Vested Units and/or Unvested Units unless and until shares of
Common Stock are actually delivered to the Participant hereunder.     5  
TERMINATION OF EMPLOYMENT         Upon the date of the Participant’s Termination
of employment (as defined in the Plan) for any reason, except as provided in
this Section 5, all Unvested Units shall be forfeited by the Participant and
cancelled and surrendered to the Company without payment of any consideration to
the Participant.

  A.   Upon the date of the Participant’s Termination of employment as a result
of the death, disability or retirement of the Participant, the Award shall be
deemed to have vested immediately prior to such Termination of employment.    
B.   If, after a Change of Control (as defined in Section 20 hereof) of the
Company, the Participant’s incurs a Termination of employment for any reason
other than for Cause (as defined in Section 20 hereof) or voluntary resignation
by the Participant, the Award shall be deemed to have become fully vested
immediately prior to such Termination of employment.

  6   RESTRICTIONS ON RESALES OF SHARES         The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any shares of Common Stock issued in respect of
Vested Units, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Participant and other holders and (c) restrictions as to
the use of a specified brokerage firm for such resales or other transfers.     7
  INCOME TAXES         The Participant will be subject to federal and state
income and other tax withholding requirements on a date (generally, the Vesting
Date) determined by applicable law (any such date, the “Taxable Date”), based on
the fair market value of the shares of Common Stock underlying the Vested Units
that vest on the Vesting Date. The Participant will be solely responsible for
the payment of all U.S. federal income and other taxes, including any state,
local or non-U.S. income or employment tax obligation that may be related to the
Vested Units, including any such taxes that are required to be withheld and paid
over to the applicable tax authorities (the “Tax Withholding Obligation”). The
Participant will be responsible for the satisfaction of such Tax Withholding
Obligation in a manner acceptable to the Company in its sole discretion.        
By accepting the Award the Participant agrees that, unless the Company specifies
that the Participant must otherwise satisfy any withholding obligations, the
Company is authorized to withhold from the shares of Common Stock issuable or
cash equivalent value payable to the Participant in respect of Vested Units the
whole number of shares or cash equivalent having a value (as determined by the
Company consistent with any applicable tax requirements) on the Taxable Date or
the first trading day before the Taxable Date sufficient to satisfy the
applicable Tax Withholding Obligation. If the withheld shares are not sufficient
to satisfy the Participant’s Tax Withholding Obligation, the Participant agrees
to pay to the Company as soon as practicable any amount of the Tax Withholding
Obligation that is not satisfied by the withholding of shares of Common Stock
described above.         The Company may refuse to issue any shares of Common
Stock to the Participant until the Participant satisfies the Tax Withholding
Obligation. The Participant acknowledges that the Company has the right to
retain without notice from shares issuable under the Award or from salary or
other amounts payable to the Participant, shares or cash having a value
sufficient to satisfy the Tax Withholding Obligation.

      The Participant is ultimately liable and responsible for all taxes owed by
the Participant in connection with the Award, regardless of any action the
Company takes or any transaction pursuant to this Section 7 with respect to any
tax withholding obligations that arise in connection with the Award. The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of the
Award or the subsequent sale of any of the shares of Common Stock underlying
Vested Units. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Participant’s tax liability.

 



--------------------------------------------------------------------------------



 



  8   NON-TRANSFERABILITY OF AWARD         Unless otherwise provided by the
Administrator, the Participant may not assign, transfer or pledge the Award, the
shares of Common Stock subject thereto or any right or interest therein to
anyone other than by will or the laws of descent and distribution. The Company
may cancel the Participant’s Award if the Participant attempts to assign or
transfer it in a manner inconsistent with this Section 7.     9   THE PLAN AND
OTHER AGREEMENTS         In addition to these Terms and Conditions, the Award
shall be subject to the terms of the Plan, which are incorporated into these
Standard Terms and Conditions by this reference. In the event of a conflict
between the terms and conditions of these Standard Terms and Condition and the
Plan, the Plan controls. Certain capitalized terms not otherwise defined herein
are defined in the Plan.         The RSU Agreement, these Standard Terms and
Conditions and the Plan constitute the entire understanding between the
Participant and the Company regarding the Award. Any prior agreements,
commitments or negotiations concerning the Award are superseded.     10  
LIMITATION OF INTEREST IN SHARES SUBJECT TO AWARD         Neither the
Participant (individually or as a member of a group) nor any beneficiary or
other person claiming under or through the Participant shall have any right,
title, interest, or privilege in or to any shares of Common Stock allocated or
reserved for the purpose of the Plan or subject to the RSU Agreement or these
Standard Terms and Conditions except as to such shares of Common Stock, if any,
as shall have been issued to such person in respect of Vested Units.     11  
NOT A CONTRACT FOR EMPLOYMENT.         Nothing in the Plan, in the RSU
Agreement, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Participant any right to continue in
the Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason.     12   NO
LIABILITY OF COMPANY         The Company and any affiliate which is in existence
or hereafter comes into existence shall not be liable to the Participant or any
other person as to: (a) the non-issuance or sale of shares of Common Stock as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and (b) any tax
consequence expected, but not realized, by the Participant or other person due
to the receipt, vesting or settlement of any Award granted hereunder.     13  
NOTICES         All notices, requests, demands and other communications pursuant
to these Standard Terms and Conditions shall be in writing and shall be deemed
to have been duly given if personally delivered, telexed or telecopied to, or,
if mailed, when received by, the other party at the following addresses (or at
such other address as shall be given in writing by either party to the other):

If to the Company to:
The Advisory Board Company
2445 M Street, N.W.
Washington, D.C. 20037
Attention: Administrator of 2005 Stock Incentive Plan
If to the Participant, to the address set forth below the Participant’s
signature on the RSU Agreement.

 



--------------------------------------------------------------------------------



 



  14   SEPARABILITY.         In the event that any provision of these Standard
Terms and Conditions is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of these Standard Terms and
Conditions shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.     15   HEADINGS.    
    The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
    16   FURTHER ASSURANCES.         Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of these Standard Terms and Conditions.     17   BINDING
EFFECT.         These Standard Terms and Conditions shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.     18   DISPUTES         All questions
arising under the Plan or under these Standard Terms and Conditions shall be
decided by the Administrator in its total and absolute discretion. In the event
the Participant or other holder of an Award believes that a decision by the
Administrator with respect to such person was arbitrary or capricious, the
Participant or other holder may request arbitration with respect to such
decision in accordance with Section 23 of the Plan. The review by the arbitrator
shall be limited to determining whether the Administrator’s decision was
arbitrary or capricious. This arbitration shall be the sole and exclusive review
permitted of the Administrator’s decision, and the Participant and any other
holder hereby explicitly waive any right to judicial review.     19   ELECTRONIC
DELIVERY         The Company may, in its sole discretion, decide to deliver any
documents related to any awards granted under the Plan by electronic means or to
request the Participant’s consent to participate in the Plan by electronic
means. By accepting the Award, the Participant consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company, and such consent
shall remain in effect throughout the Participant’s term of employment or
service with the Company and thereafter until withdrawn in writing by the
Participant.     20   DEFINITIONS         For purposes of these Standard Terms
and Conditions, the terms set forth below shall have the following meanings:

  A.   “Cause” means (i) the commission of an act of fraud or theft against the
Company; (ii) conviction for any felony; (iii) conviction for any misdemeanor
involving moral turpitude which might, in the Company’s reasonable opinion,
cause embarrassment to the Company; (iv) a significant violation of any material
Company policy; (v) willful or repeated non-performance or substandard
performance of material duties which is not cured within thirty (30) days after
written notice thereof to the Participant; or (vi) violation of any material
District of Columbia, state or federal laws, rules or regulations in connection
with or during performance of the Participant’s work which, if such violation is
curable, is not cured within thirty (30) days after notice thereof to the
Participant.     B.   “Change of Control” means the occurrence of any of the
following:

  (i)   the “acquisition” by a “person” or “group” (as those terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules promulgated thereunder), other than by
Permitted Holders, of beneficial ownership (as defined in Exchange Act
Rule 13d-3) directly or indirectly, of any securities of the Company or any
successor of the Company immediately after which such person or group owns
securities representing 50% or more of the combined voting power of the Company
or any successor of the Company;

 



--------------------------------------------------------------------------------



 



          (ii)   approval by the stockholders of the Company of any merger,
consolidation or reorganization involving the Company, unless either (A) the
stockholders of the Company immediately before such merger, consolidation or
reorganization own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least 60% of the combined voting power of
the company(ies) resulting from such merger, consolidation or reorganization in
substantially the same proportion as their ownership immediately before such
merger, consolidation or reorganization, or (B) the stockholders of the Company
immediately after such merger, consolidation or reorganization include Permitted
Holders;     (iii)   approval by the stockholders of the Company of a transfer
of 50% or more of the assets of the Company or a transfer of assets that during
the current or either of the prior two fiscal years accounted for more than 50%
of the Company’s revenues or income, unless the person to which such transfer is
made is either (A) a Subsidiary of the Company, (B) wholly owned by all of the
stockholders of the Company, or (C) wholly owned by Permitted Holders; or    
(iv)   approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

  C.   “Permitted Holders” means:

  (i)   the Company;     (ii)   any Subsidiary;     (iii)   any employee benefit
plan of the Company or any Subsidiary; and     (iv)   any group which includes
or any person who is wholly or partially owned by a majority of the individuals
who immediately prior to a Change of Control are executive officers (as defined
in Exchange Act Rule 3b-7) of the Company or any successor of the Company;
provided that immediately prior to and for six months following such Change of
Control such executive officers of the Company are beneficial owners (as defined
in Exchange Act Rule 16a-1(a)(2)) of the common stock of the Company or any
successor to the Company; and provided further that such executive officers’
employment is not terminated by the Company or any successor of the Company
(other than as a result of death or disability) during the six months following
such Change of Control. If, as a result of a transaction, a Change of Control
would have been deemed to have occurred but for the fact that the requirements
of this clause (iv) had been satisfied at the time of such transaction and the
requirements of this clause (iv) cease to be satisfied on a date within
six-months of such transaction, a Change of Control shall be deemed to have
occurred on such date.

  D.   “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, stock possessing 50% or more of the total combined voting power of
all classes of stock in such corporation.

 